In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                   Filed: August 6, 2018

* * * * * * * * * * * * * *
GLEN A. HEIN,                                 *       No. 16-1295V
                                              *
               Petitioner,                    *       Special Master Sanders
                                              *
v.                                            *
                                              *       Stipulation for Award; Influenza (“flu”)
SECRETARY OF HEALTH                           *       Vaccine; Guillain-Barré Syndrome (“GBS”)
AND HUMAN SERVICES,                           *
                                              *
              Respondent.                     *
* * * * * * * * * * * * * *
Howard Scott Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for Petitioner.
Robert Paul Coleman, III, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

        On October 7, 2016, Glen A. Hein (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that the influenza (“flu”) vaccine he received on October 10, 2013
caused him to suffer from Guillain-Barré Syndrome (“GBS”). See Stip. at 1, ECF No. 43.
Petitioner further alleged that he experienced residual effects of his injury for more than six
months. Id.

        On August 6, 2018, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Id. Respondent denies that the flu
vaccine caused Petitioner’s alleged GBS, or any other injury. Id. at 2. Nevertheless, the parties
agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.
1
  This decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereafter,
for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of
42 U.S.C. § 300aa (2012).
        The parties stipulate that Petitioner shall receive the following compensation:

            A lump sum of $5,000.00, in the form of a check payable to [P]etitioner. This
            amount represents compensation for all damages that would be available under
            42 U.S.C. § 300aa-15(a).

Id. at 2.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2